Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Southern Union on a historical basis for the years ended December 31, 2007, 2006 and 2005, the six months ended December 31, 2004, and the years ended June 30, 2004, 2003 and 2002.For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by Southern Union in income tax expense versus interest expense. Year Ended December 31, 6 Months Ended Year Ended June 30, 2007 2006 2005 December 31, 2004 2004 2003 FIXED CHARGES: Interest Expense $ 202,403 $ 202,513 $ 132,971 $ 65,344 $ 137,967 $ 91,731 Net amortization of debt discount, premium and issuance expense 743 12,130 2,186 (446 ) (10,100 ) 1,612 Capitalized Interest 14,708 5,492 8,950 2,614 3,865 26 Interest portion of rental expense 6,645 6,234 6,700 3,152 5,940 2,012 Total Fixed Charges $ 224,499 $ 226,369 $ 150,807 $ 70,664 $ 137,672 $ 95,381 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ 323,970 $ 326,330 $ 203,148 $ 16,954 $ 106,468 $ (14,371 ) Earnings of equity investments (100,914 ) (141,370 ) (70,742 ) (4,745 ) (200 ) (422 ) Distributed income from equity investments 103,550 62,637 15,203 - 174 - Capitalized interest (14,708 ) (5,492 ) (8,950 ) (2,614 ) (3,865 ) (26 ) Total fixed charges (from above) 224,499 226,369 150,807 70,664 137,672 95,381 Earnings Available for Fixed Charges $ 536,397 $ 468,474 $ 289,466 $ 80,259 $ 240,249 $ 80,562 Ratio of Earnings to Fixed Charges 2.4 2.1 1.9 1.1 1.7 (a) (a)The earnings were inadequate to cover fixed charges by approximately $14.8 million for the year ended June 30, 2003.In accordance with accounting principles generally accepted in the United States of America, we did not allocate interest expense or other corporate costs to discontinued operations for any periods presented (except where the underlying debt was assumed by the buyers of these operations), resulting in the recognition of losses from continuing operations for the year ended June 30, 2003.All outstanding debt of Southern Union Company and its subsidiaries, other than Panhandle Eastern Pipe Line Company, LP, is maintained at Southern Union Company.
